14-22064-shl   Doc 120     Filed 01/21/19 Entered 01/21/19 16:22:15        Main Document
                                        Pg 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF NEW YORK
                            WHITE PLAINS DIVISION

 IN RE:                                                          CASE NO.: 14-22064-rdd
                                                                         CHAPTER 13
 Horacio F Amieiro,
 Andrea T Amieiro,

     Debtors.
 ____________________________________/

                             NOTICE OF WITHDRAWAL

      PLEASE TAKE NOTICE THAT, on behalf of WILMINGTON SAVINGS FUND

SOCIETY, FSB, D/B/A CHRISTIANA TRUST, NOT INDIVIDUALLY BUT AS TRUSTEE

FOR PRETIUM MORTGAGE ACQUISITION TRUST ("Secured Creditor”), the undersigned

hereby withdraws the following document:


Notice of Mortgage Payment Change filed on September 10, 2018, on Claim 5.

Notice of Mortgage Payment Change filed on November 9, 2018, on Claim 5.




                                           RAS Crane, LLC
                                           Attorney for Secured Creditor
                                           10700 Abbott’s Bridge Road, Suite 170
                                           Duluth, GA 30097
                                           Telephone: 470-321-7112
                                           Facsimile: 404-393-1425


                                           By: /s/ Ashlee Fogle
                                              Ashlee Fogle, Esquire
                                              Email: afogle@rascrane.com
14-22064-shl      Doc 120      Filed 01/21/19 Entered 01/21/19 16:22:15               Main Document
                                            Pg 2 of 2



                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on {SENDMONTH} {SENDDAY}, {SENDYEAR}, I
electronically filed the foregoing with the Clerk of Court by using the CM/ECF system, and a true and
correct copy has been served via CM/ECF or United States Mail to the following parties:

Adams Law Group LLC
160 Summit Avenue
Second Floor
Montvale, NJ 07645

Horacio F Amieiro
Andrea T Amieiro
146 West Washington Avenue
Pearl River, NY 10965

Krista M. Preuss
Chapter 13 Standing Trustee
399 Knollwood Road
White Plains, NY 10603

United States Trustee
Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014

                                                RAS Crane, LLC
                                                Attorney for Secured Creditor
                                                10700 Abbott’s Bridge Road, Suite 170
                                                Duluth, GA 30097
                                                Telephone: 470-321-7112
                                                Facsimile: 404-393-1425


                                                By: /s/ Ashlee Fogle
                                                  Ashlee Fogle, Esquire
                                                   Email:afogle@rascrane.com
